DETAILED ACTION
Applicant’s reply, filed 1 February 2022 in response to the restriction requirement mailed 1 September 2021, has been fully considered. As per Applicant’s election with traverse of Group 1, claims 1-8 have been examined and claims 9-15 are withdrawn. 

Election/Restrictions
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1 February 2022.
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 1 February 2022 is acknowledged.  The traversal is on the ground(s) that the process as claimed will necessarily result in the claimed product or a substantially similar product and that no serious burden exists.  This is not found persuasive because even if Applicants position is true, which the Examiner does not concede, only one of the (1) and (2) tests must be true as set forth in MPEP 806.05(f). In this case, the product can be made by another and materially different process as outlined in the restriction requirement (see page 3), and Applicant has provided no arguments to the distinction set forth by the Examiner. Furthermore, the existence of a burden was established by the Examiner in the restriction as set forth (see page 3).
The requirement is still deemed proper and is therefore made FINAL.
	 
Claim Objections
Claim 3 is objected to because of the following informalities: i)  “is one of a group consisting of” should instead be --is selected from the group consisting of:--; ii) “micron fibers” should instead be --micro-fibers-- or microfibers--; iii) “nano fibers” should instead be --nanofibers--; and iv) “boron nitride tubes” appears to be a typographical error of --boron nitride nanotubes--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: i) as “icosane” and “eicosane” have the same meaning, claim 5 appears to contain a typographical error and/or is reciting the ‘wrong’ material (i.e. a different compound was intended); ii) “henicosane” is a misspelling of --heneicosane--; and iii) “is one of a group consisting of” should instead be --is selected from the group consisting of:--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “is one of a group consisting of” should instead be --is selected from the group consisting of:--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, as the claim is directed to “a polymer composite”, the recitation that “the polymeric composite is at least 10% by weight of the phase change material” renders the claim indefinite. It is not clear if the claim intended to recite that --the phase change material is at least 10% by weight of the polymeric composite-- or that --the polymeric composite comprises at least 10% by weight of the phase change material--. While it is not clear what is present in an amount of “at least 10 wt%”, for the purpose of this Office action it is assumed the phase change material is at least 10% by weight of the claimed composite. This includes claims 2-8 as they depend from claim 1.
	Regarding claim 4, the recitation of “a thin layer of the thermoset polymer” renders the claim indefinite as it is not clear what is meant by the recitation. The claim fails to make clear what is meant by the ‘thin layer’. It is not clear if this is a structural recitation (such as the composite is “thin” or a “thin film”, or the thermoset polymer encapsulates the composite, etc.) and/or if this is an additional presence of the thermoset polymer beyond its recitation in the polymeric matrix.  
Regarding claim 7, the claim contains the trademark/trade name Carbopol.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain 
	Regarding claim 8, as the claim is directed to “a polymer composite”, the recitation that “the polymeric composite is at least 40% by weight of the phase change material” renders the claim indefinite. It is not clear if the claim intended to recite that --the phase change material is at least 40% by weight of the polymeric composite-- or that --the polymeric composite comprises at least 40% by weight of the phase change material--. While it is not clear what is present in an amount of “at least 40 wt%”, for the purpose of this Office action it is assumed the phase change material is at least 40% by weight of the claimed composite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halahmi et al. (WO 2009/138990).
Regarding claims 1-3, 6 and 8, Halahmi teaches encapsulation materials comprising at least one heat conductive material, at least one filler comprising at least one desiccant and/or heat conductive particles (instant thermal enhancer), at least one thermoplastic and/or thermosetting polymer, at least one phase change material and further optionally additives including monomer/oligomer adhesion promoters, softeners, plasticizers, and tackifiers (abstract; pg 4-8). Halahmi further teaches between 5 and 95 wt% of the thermoplastic/thermosetting polymer, 0-80 wt% of the phase change material, 5 to 95 wt% of total filler, wherein the desiccant and heat conductive fillers may be the same (pg 4), and between 0 and 50 wt% of the further additives (pg 8).
Halahmi teaches the thermosetting polymers include phenolic resins, vinyl esters, etc. (pg 6-7), teaches the phase change materials include paraffins, alkanes, etc. (pg 6), and teaches the fillers include metal powders, inorganic flakes, fibers or whiskers including of boron nitride, etc., and carbon materials (pg 4-5). Halahmi further teaches the additives of tackifiers, adhesion promoting oligomers, softeners and plasticizers readable on instant “thickening agent” (pg 7-8).
As claim 1 contains a product-by-process recitation, it is noted that i) Halahmi teaches admixing all components (pg 8), and ii) that patentability of the claim is based on the recited product and does not depend on its method of production.  Since the product is the same product disclosed by Halahmi the claim is unpatentable even if the Halahmi product was made by a different process (see In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983); and MPEP 2113).
Regarding claim 5, Halahmi teaches the composition as set forth above and as noted teaches the phase change materials includes paraffins (pg 6) and exemplifies paraffins (pg 14). Paraffin wax is known in the art to contain a mixture of compounds including those claimed. 


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann et al. (US PGPub 2008/0233368).
Regarding claims 1-2, 5-6 and 8, Hartmann teaches a composition comprising a polymer material and temperature regulating materials (abstract; [0006]), wherein the temperature regulating materials may be encapsulated ([0038]) or non-encapsulated ([0039]). Hartmann teaches the polymeric material is selected from thermoplastic and thermoset polymers, and combinations thereof ([0040]), including polyimides, esters, melamine-formaldehydes, phenol-formaldehydes, etc. ([0042]), and teaches the temperature regulating materials are preferably paraffinic hydrocarbons ([0031]; see Table 1: docosane, heneicosane, eicosane, etc.) present between 15% and 25 or 50 wt% (claims). Hartmann further teaches the inclusion of additive materials such as thickeners, stabilizers, reinforcing fibers, conductive fibers or particles (instant thermal enhancers), lubricants, fillers etc. which are dispersed uniformly within the composition ([0044]). 
Hartmann teaches the thickener is specifically added for the purpose of adjusting the viscosity of the blend to prevent or reduce the temperature regulating materials from sinking ([0047]). As claim 1 contains a product-by-process recitation, it is noted that i) In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983); and MPEP 2113).
Regarding claim 3, Hartmann teaches the composition as set forth above and further teaches the inclusion of the noted reinforcing fibers, conductive fibers or particles, and fillers, wherein the reinforcing fibers include carbon fibers, the conductive fibers or particles include carbon fibers, and graphites, and the fillers include graphites, carbon blacks, carbon fibers, ceramics, etc. ([0044]).
Regarding claim 4, Hartmann teaches the composition as set forth above and further teaches that when the temperature regulating materials are encapsulated, it is taught to select the polymeric material to be the same or a similar polymer as the polymer of the microcapsule ([0043])(instant thin layer to prevent material leakage). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Halahmi et al. (WO 2009/138990).
Halahmi teaches the composition as set forth in claim 1 above and further teaches the optional inclusion of tackifiers, adhesion promoting oligomers, softeners and plasticizers (readable over instant “thickening agent”) including polyacrylic acid materials (pg 7-8). Halahmi does not specifically teach the tradename of Carbopol. However, one of ordinary skill in the art would have found it obvious to select from the myriad of commercially available compounds of tackifiers, adhesion promoters, softeners and/or plasticizers of Halahmi and arrive at the instant invention with a reasonable expectation of success. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US PGPub 2008/0233368).
Hartmann teaches the compositions as set forth in claim 1 above and further teaches thickeners selected from polyacrylic acids and their derivatives ([0044]). Hartmann does not specifically teach the tradename of Carbopol. However, one of ordinary skill in the art would have found it obvious to select from the known and commercially available polyacrylic acid type thickeners and arrive at the composition of Hartmann with a reasonable expectation of success. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767